Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 1, 13-14, 17, 28 and 30-31 are pending. Claim 13 has been amended. Claims 1, 13, 17 and 28 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and the species disclosed in the reply filed on 3/8/2019. Claims 14 and 30-31 withdrawn as being drawn to a nonelected species/invention. 

Claim Rejections - 35 USC § 103
The rejection of claim 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. in view of Kozlowski is withdrawn in view of the amendments to the claim.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (WO 01/24831) in view of Kozlowski (US 7838595).
With respect to claim 1, Bentley et al. teach a substantially hydrophilic conjugate comprising a peptide covalently linked to a water-soluble, nonpeptidic polymer, wherein said peptide is stabilized in circulation and said conjugate can transport across the blood-brain barrier of a mammal (claim 1), wherein said peptide is selected from the group consisting of Met-enkephalin, Leu-enkephalin, endomorphin I, endomorphin II, and analogs or dimeric forms thereof (claim 3), wherein said water-soluble, nonpeptidic polymer is polyethylene glycol (claim 8). 
Bentley et al. further teach that the polymer can be linear or branched (page 9, 3rd para).
Bentley et al. also teach that Met-enkephalin consists of the sequence YGGFM (page 6, last para), which corresponds to instantly claimed SEQ ID NO: 283.
Bentley et al. additionally teach that the polyethylene glycol is selected from the group consisting of monomethoxypolyethylene glycol, branched polyethylene glycol, polyethylene glycol with degradable linkages in the backbone, homobifunctional polyethylene glycol, heterobifunctional polyethylene glycol, multi-arm polyethylene glycol, pendant polyethylene glycol, and forked polyethylene glycol (claim 9).
Bentley et al. further teach that the polyethylene glycol has a nominal average molecular weight of about 1,000 daltons to about 40,000 daltons (claim 14).
With respect to claim 28, Bentley et al. teach a pharmaceutical composition comprising the conjugate and a pharmaceutically acceptable carrier (claim 16).
Bentley et al. do not specifically teach the polyethylene glycol has a weight-average molecular weight in a range of from about 20,000 Daltons to about 40,000 Daltons.
Bentley et al. do not specifically teach the instantly claimed polymeric reagent.
Kozlowski teaches that “[T]he polymer alkanals of the invention possess several advantages over previously prepared polymer aldehydes” (column 30, lines 3-4), and further teaches that mPEG butyraldehyde is significantly more stable under basic conditions, demonstrating essentially no decomposition of this son under the conditions employed (column 30, lines 38-41)
Kozlowski also teaches that “[T]he lower reactivity of the aldehyde derivatives of the invention suggests that the derivatives of the invention are more selective, meaning the inventive derivatives are capable of reacting with greater selectivity or specificity with specific amino groups, particularly N-terminal amino groups, on proteins or peptides, as opposed to nonselective or random reaction with any number of amino groups on a protein or peptide molecule. In many applications, selective N-terminal attachment of the polymer backbone is preferred to better preserve protein conformation and biological activity” (column 30, lines 52-62).
It would have been obvious to use the polymeric agent of Kozlowski (i.e. mPEG-butyraldehyde) in the conjugate of Bentley et al. because mPEG-butyraldehyde reacts with greater selectivity or specificity with specific amino groups, particularly N-terminal amino groups, on proteins or peptides such as in the peptide conjugate of Bentley et al.
One of ordinary skill in the art would have been motivated to conjugate the polyethylene glycol of Kozlowski to an amino-terminal amino acid of Met-enkephalin (YGGFM).
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, it would have been obvious to use the polymeric reagent of Kozlowski in place of the polymeric reagent of Bentley et al.
With respect to the claimed weight-average molecular weight of the water-soluble non-peptidic polymer, as discussed above, Bentley et al. teach that the polyethylene glycol has a nominal average molecular weight of about 1,000 daltons to about 40,000 daltons. A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).

Response to Arguments
Applicant’s arguments filed on 9/13/2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not have selected Met-enkephalin as a lead compound for further modification because the conjugates prepared and utilized by Bentley are dynorphin A (Example 1), endomorphin II (Example II), DPDPE (Example 5) and biphalin (Example 6).
Applicant also argues that “[t]he claims under consideration specify a combination of particular features. Specifically, the claims require a residue of a particular peptide (i.e., a human opioid growth factor), having a particular sequence (i.e., SEQ ID NO: 283), attached via a particular linker (i.e., -O-C(O)-NH-(CH2CH2O)4-CH2CH2CH2CH2-), that includes a single and particular modifying group (i.e., methoxy PEG) among all possible water-soluble polymers, and which modifying group has a particular molecular weight average molecular weight (i.e., from about 20,000 Daltons to about 40,000 Daltons). Even assuming, arguendo, that the combined prior art teaches each and every one of these elements, there is simply no hint or suggestion to arrive at the particular conjugate structure recited in the amended claims under consideration”.
Applicant further argues that “[A]s recognized in Bentley "The data also shows an inverse relationship between the molecular weight of PEG and the %M.P.E." (page 22, lines 24-25). Thus, one skilled in the art would not reasonably modify the teaching of Bentley along the lines of the presently claimed conjugates to use PEG having a weight average molecular weight in a range of from about 20,000 Daltons to about 40,000 Daltons with a reasonable expectation of success”.
Applicant’s arguments are not persuasive. 
In contrary to Applicant’s arguments, one of ordinary skill in the art would have selected Met-enkephalin as a lead compound for further modification because Bentley clearly teaches that Met-enkephalin is a preferred compound for conjugation with PEG (claim 3).
Furthermore, although Bentley et al. do not specifically teach the instantly claimed polymeric reagent, Kozlowski teaches that mPEG butyraldehyde is significantly more stable under basic conditions (column 30, lines 38-41), and capable of reacting with greater selectivity or specificity with specific amino groups, particularly N-terminal amino groups, on proteins or peptides, as opposed to nonselective or random reaction with any number of amino groups on a protein or peptide molecule (column 30, lines 52-62). Therefore, the skilled artisan would have been motivated, with a reasonable expectation of success, to conjugate the polymeric agent of Kozlowski (i.e. mPEG-butyraldehyde) to an amino-terminal amino acid of Met-enkephalin (YGGFM). 
Moreover, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, it would have been obvious to use the polymeric reagent of Kozlowski in place of the polymeric reagent of Bentley et al.
With respect to Applicant’s arguments regarding the molecular weight of polyethylene glycol, Bentley et al. clearly teach that the polyethylene glycol having a nominal average molecular weight of about 1,000 daltons to about 40,000 daltons can transport across the blood-brain barrier of a mammal. (claims 1, 8 and 13-14). 
The claimed range (i.e. 20,000 to 40,000 daltons), overlaps with the ranges disclosed by Bentley et al.
The MPEP 2144.05 states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")”.
For the reasons stated above the rejection is maintained.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658